Name: 94/755/EC: Commission Decision of 10 November 1994 on Community financial assistance for improvement of the facilities for veterinary checks on Austria's external borders (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  economic policy;  agricultural policy;  cooperation policy;  animal product
 Date Published: 1994-11-25

 Avis juridique important|31994D075594/755/EC: Commission Decision of 10 November 1994 on Community financial assistance for improvement of the facilities for veterinary checks on Austria's external borders (Only the German text is authentic) Official Journal L 302 , 25/11/1994 P. 0038 - 0041COMMISSION DECISION of 10 November 1994 on Community financial assistance for improvement of the facilities for veterinary checks on Austria's external borders (Only the German text is authentic) (94/755/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 38 thereof, Whereas Council Directives 90/675/EEC (3) and 91/496/EEC (4), as last amended by the Act of Accession of Norway, Austria, Finland and Sweden, lay down principles governing the organization of veterinary checks on products and animals entering the Community from third countries and allow for Member States, in particular Austria, to be granted financial assistance from the Community for the purposes of implementation of these checks; Whereas, given its geographical situation, Austria will have particularly heavy responsibilities in performing checks on live animals and animal products from third countries; whereas inspection posts will be required on the borders with six third countries; Whereas Austria has submitted to the Commission a national programme for improving its checking arrangements at external borders for animals and animal products; whereas the programme includes construction and renovation of the necessary infrastructure, purchase of equipment and recruitment of additional personnel, and is accompanied by the appropriate financial information; Whereas reinforcement of veterinary control at external borders is, on account of the establishment of the internal market, one of the priorities for Community action; Whereas however the Community's financial contribution must fall within the limits of the appropriations available; whereas it is accordingly necessary to decide on priorities for action so that Community funds are used most effectively; Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme indicated in the Annex hereto is approved for three years from 1 January 1995. Article 2 1. The Community's financial contribution shall be 50 % of the total cost of the programme up to a maximum of ECU 5 million. 2. Each year, for the first time in 1995, the Community financial contribution shall be granted in the following way: - an advance of 50 % of eligible expenditure for the year in question at the beginning of that year. In the case of the first year operations must commence by 1 January 1995, - the balance at the end of the year. In the case of the last year the balance shall be paid on termination of operations, which must be by 31 December 1997. Article 3 1. Payments shall be made in ecus. 2. The payment referred to in the first indent of Article 2 (2) shall be made on submission to the Commission of an application for an advance. 3. The payment referred to in the second indent of Article 2 (2) shall be made on submission of supporting documents. Article 4 This Decision shall apply as from 1 January 1995, subject to the entry into force of the Treaty concerning the accession of Norway, Austria, Finland and Sweden. Article 5 This Decision is addressed to the Republic of Austria. Done at Brussels, 10 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 373, 31. 12. 1990, p. 1. (4) OJ No L 268, 24. 9. 1991, p. 56. ANNEX PROGRAMME I. Costs are detailed below in ecus and exclude VAT: - BERG border post Total cost of work: 551 200 buildings: 500 100 equipment: 51 100 - NICKELSDORF border post Total cost of work: 2 260 000 buildings: 2 200 000 equipment: 60 000 - DEUTSCHKREUTZ border post Total cost of work: 977 500 buildings: 950 000 equipment: 27 500 - SPIELFELD border post Total cost of work: 1 276 500 buildings: 1 230 000 equipment: 46 500 - KARAWANKENTUNNEL border post Total cost of work: 902 500 buildings: 875 000 equipment: 27 500 - DRASENHOFEN border post Total cost of work: 1 406 800 buildings: 1 350 000 equipment: 56 800 - WULLOWITZ border post Total cost of work: 902 500 buildings: 875 000 equipment: 27 500 - TISIS border post Total cost of work: 286 700 buildings: 280 000 equipment: 6 700 - HOECHST border post Total cost of work: 289 600 buildings: 280 000 equipment: 9 600 - LINZ border post: Total cost of work: 132 100 buildings: 110 000 equipment: 22 100 - SCHWECHAT border post Total cost of work: 116 000 buildings: 110 000 equipment: 6 000 - HOHENAU border post Total cost of work: 150 700 buildings: 145 000 equipment: 5 700 - HEGYESHALOM border post Total cost of work: 295 100 buildings: 290 000 equipment: 5 100 - VILLACH border post Total cost of work: 2 000 buildings: - equipment: 2 000 - SOPRON border post Total cost of work: 2 000 buildings: - equipment: 2 000 - BUCHS border post Total cost of work: 2 000 buildings: - equipment: 2 000 - ALBERN border post Total cost of work: 1 800 buildings: - equipment: 1 800 II. The indicative expenditure timetable is: - 20 % of the total cost of the work in 1995, - 30 % of the total cost in 1996, - 50 % of the total cost in 1997. Building costs may be adjusted in line with the annual building prices index set by the Austrian central statistical office but the maximum limit set in Article 2 (1) may not be exceeded.